Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alling (US 2002/019 4329 in view of Stern (US 2013/015 9506) and further in view of Cohen (US 2011/013 1202)    
Regarding claim 1, Alling discloses:
at least one server of an online activity benchmarking system, configured to:
	Alling abstract An exemplary embodiment of the invention relates to a web-based method and system for facilitating multi-enterprise benchmarking activities and performance analysis capabilities across an industry. The method comprises receiving metrics data at a web site from multiple equipment devices associated with multiple subscribing enterprises; evaluating the metrics data; providing summary reports to the subscribing enterprises; performing calculations on the summary reports; generating an industry summary report; and providing the benchmarking application, subscribing enterprises which are in communication with the hosting system via a network connection, and equipment devices operating within the subscribing enterprises.
	Alling [0007] FIG. 1 is a block diagram of a portion of a network system on which the multi-enterprise benchmarking application is implemented in an exemplary embodiment of the present invention;

generate, for an information resource, an encoded link linked to the information resource for presentation on a plurality of information resources corresponding to a vertical;
Alling discloses the elements of the claimed invention as noted but does not disclose above limitation. However, Stern discloses:
	Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are trending or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies trending phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on 
Stern, [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 

identify a category for a request received via the encoded link to access the information resource based at least on one or more attributes corresponding to the request;
Alling discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cohen discloses:
category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Cohen for the purpose of displaying statistics regarding music and game consumption in Haifa. 
	
assign the request to the vertical corresponding to the information resource of the plurality of information resources on which the encoded link is presented;
Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are treading or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies treading phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on content shared by that user, such as via shortened links. Another technique of the present solution 
Stern, [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 

update, for the request, a cookie of the online activity benchmarking system assigned to a client device from which the request is received to associate the cookie to the vertical
	Stern [0096] A user tracker 215 may include an application, program, library, process, service, script, task or any type and form of executable instructions for tracking and managing information regarding users of the linking system and/or users interacting with encoded and 

provide, for presentation, an output indicating statistics corresponding to the category and the vertical.
	Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:

Regarding claim 3, the combination of Alling, Stern and Cohen discloses determine, from a plurality of requests to access information resources, a number of requests to access the information resource via the encoded link of the online activity benchmarking system corresponding to the vertical; and provide, for presentation, the output indicating statistics corresponding to the plurality of requests based on the number of requests to access the information resource.
Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are trending or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies trending phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on content shared by that user, such as via shortened links. Another technique of the present solution provides a recommended set of URLs given an input URL based on user interactions with a list of related URLs.
 encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 
Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer panel 410. Selecting the attribute category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:

Regarding claim 6, the combination of Alling, Stern and Cohen discloses wherein the at least one server is further configured to generate a report for presentation to provide the output indicating the statistics corresponding to the categorized request based on the one or more identified attribute and the vertical.
category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:

Regarding claim 7, the combination of Alling, Stern and Cohen discloses wherein the at least one server is further configured to identify, from a plurality of requests to access information resources, the cookie to correlate the client device with the information resources accessed via the plurality of requests.
 	Stern [0096] A user tracker 215 may include an application, program, library, process, service, script, task or any type and form of executable instructions for tracking and managing information regarding users of the linking system and/or users interacting with encoded and decoded URLs. The user tracker may include an interface, such as a web page, to have users register as users of the linking system. The user tracker may collect via registration authentication information of the user, such as a user identifier and a password. The user tracker may identify and collect information from any type and form of cookie 255. The user tracker may receive the cookie via a request to shorten a URL. The cookie may be any third-party cookie.  The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or provide a cookie 255' in communicating the redirect response for a click action that decodes the encored URL. The cookie may comprise information, data or attributes that identify the user, any user's actions, preferences of the user and/or history of user activity or behavior. The cookie may comprise information, data or attributes that identify any click actions. The cookie may comprise .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Adams (US 7,099,929).    
Regarding claim 2, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to identify, from the cookie of the online activity benchmarking system assigned to the client device, the one or more attributes corresponding to the request.  However, Adams discloses:
Adams col 5, lines 35-45 For example, a user may, over the course of a few weeks or months, request information or perform searches relating to John F. Kennedy (JFK). The client, through a software program, for example, may track these requests and searches. If enough (a predetermined number) JFK requests and searches were made, the client would automatically place that knowledge in an attribute (either new or existing). This attribute would be sent in a cookie when any type of server request was made (or when allowed by the user). Thus, if the user utilized an on-line auction house, JFK related items could be made available to the user the moment the site was accessed.
.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Agarwal (US 2003/002 8642).
Regarding claim 4, the combination of Alling, Stern and Cohen discloses:
provide, for presentation, the output indicating statistics corresponding to the plurality of requests based on the number of requests to access the information resource via the referral source.
Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer panel 410. Selecting the attribute category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
However, the combination of Alling, Stern and Cohen does not disclose determine, from a plurality of requests to access information resources, a number of requests to access the information resource via the encoded link of the online activity benchmarking system corresponding to a referral source;  Consider the following:
Agarwal [0052] A simplified service level agreement of this type requires that the customer have an idea of the amount of load that its application is going to face, rather than a detailed knowledge of the technical details of what hardware is used, how many servers are deployed, and other such detailed technical specifications. In turn, the ASP is able to transfer this functional specification of the customer's requirements into a specific set of resources that can refers to benchmarking data of the type described directly below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Agarwal for the purpose of transferring functional specifications of the customer's requirements into a specific set of resources that can meet the customer's demands in the service level agreement  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Dassa (US 2015/010 6362)
Regarding claim 5, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to rank the encoded link based on a number of requests to access the information resource via the encoded link and the vertical to which the requests are assigned.  However, Dassa discloses:
	Dassa claim 1. A method for ranking content, the method comprising: receiving a request to rank content, wherein the request includes a link to access a plurality of content snippets to be ranked; receiving real-time information from a plurality of sources; determining, using a hardware processor, real-time trend information based on the received real-time information; detecting similarities between each of the plurality of content snippets and the determined real-time trend information; calculating a similarity score for each of the plurality of content snippets based on the detected similarities with the determined real-time trend information; ranking the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Dassa for the purpose ranking content including the link to the content.   

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Mason (US 2013/015 9826).
Regarding claim 8, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to generate a second encoded link linked to the information resource for presentation on a plurality of second information resources corresponding to a second vertical different from the vertical corresponding to the encoded link.  However, Mason discloses:
	Mason [0134] In some embodiments, a search engine or system is supported by the linking system 120 in real time or substantially in real time. The search system may change or update the relevancy of content for a user as that user and/or other users click on or navigate links (e.g., encoded links) on a page. The relevancy of a content may be determined in relation to keywords or search terms, user activity and/or activity from various websites. The search system may communicate with or rely on the linking system 120 to process the clickstreams in real time or substantially real time. In some embodiments, the linking system includes a clickstream processing module, which may be referred to as a relevance system 405 or omniflector. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Mason for the purpose of enabling the search system to change or update the relevancy of content for a user. 
Regarding claim 9, the combination of Alling, Stern, Cohen and Mason discloses 
wherein the at least one server is further configured to maintain the encoded link linked to the information resource for presentation on the plurality of information sources corresponding to the vertical, the encoded link configured to cause the client device to be redirected to the information resource.
	Mason [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Wainner (US 2015/000 6615). 
Regarding claim 10, the combination of  Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to store, for the request to access the information, the one or more attributes corresponding to the request including at least one of: a type of the client device, a geographic location of the client device, a time of day at which the request is performed, or a source 
	Wainner [0013] According to one or more additional embodiments of the disclosure, a CDN selector receives a content retrieval request from a client device, and determines that the content retrieval request contains a location attribute indicating a location of the client device. Based on the location attribute, the CDN selector selects a content source, and redirects the client device to the selected content source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Wainner for the purpose of authenticating the client device.  

Claims 11, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alling in view of Stern and further in view of Cohen.  
Regarding claim 11, Alling discloses:

generating, by at least one server of an online activity benchmarking system, for an information resource, 
Alling abstract An exemplary embodiment of the invention relates to a web-based method and system for facilitating multi-enterprise benchmarking activities and performance analysis capabilities across an industry. The method comprises receiving metrics data at a web site from multiple equipment devices associated with multiple subscribing enterprises; evaluating the metrics data; providing summary reports to the subscribing enterprises; performing calculations on the summary reports; generating an industry summary report; and providing the 
	Alling [0007] FIG. 1 is a block diagram of a portion of a network system on which the multi-enterprise benchmarking application is implemented in an exemplary embodiment of the present invention;

an encoded link linked to the information resource for presentation on a plurality of information resources corresponding to a vertical;
Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are trending or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies trending phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on content shared by that user, such as via shortened links. Another technique of the present solution provides a 
Stern, [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 

identify, by the at least one server, a category for a request received via the encoded link to access the information resource based at least on one or more attributes corresponding to the request;
Alling discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cohen discloses:
category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Cohen for the purpose of displaying statistics regarding music and game consumption in Haifa. 

assigning, by the at least one server, the request to the vertical corresponding to the information resource of the plurality of information resources on which the encoded link is presented;
Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are trending or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies trending phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on content shared by that user, such as via shortened links. Another technique of the present 
Stern, [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 

update, by the at least one server, for the request assigned to the vertical, a cookie of the online activity benchmarking system assigned to a client device from which the request is received the cookie to associate the cookie to the vertical; and
Stern [0096] A user tracker 215 may include an application, program, library, process, service, script, task or any type and form of executable instructions for tracking and managing 

providing, by the at least one server, for presentation, an output indicating statistics corresponding to the category and the vertical.
category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:

Regarding claim 13, the combination of Alling, Stern and Cohen discloses determining, by the at least one server, from a plurality of requests to access information resources, a number of requests to access the information resource via the encoded link of the online activity benchmarking system corresponding to the vertical; and providing, by the at least one server, for presentation, the output indicating statistics corresponding to the plurality of requests based on the number of requests to access the information resource.
Stern [0003] The present solution provides multiple techniques for identifying, tracking and analyzing user's interactions with content that may be shared across the Internet. Embodiments of the present solution identifies and tracks user's interactions with content, such as via clicking on shortened URLs or links that may be shared among users. One technique of the present solution provides a relevance score of a digital resource based on user's interactions with digital resources. Another technique of the present solution provides relevance search results based on user interaction with content. Another technique of the present solution identifies phrases that are trending or are temporally popular based on aggregating multiple users' interactions with an aggregate of content. Yet another technique of the present solution identifies trending phrases that are relevant to a unique user. One technique of the present solution provides for tracking influence of a user, based on engagement or clicks driven by that user on content shared by that user, such as via shortened links. Another technique of the present 
Stern, [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may receive identification of the first plurality of actions of the user from one or more cookies associated with the user. The server may receive identification of the second plurality of actions of the user comprising forwarding at least a portion of content of the digital resource to a second user. The server may receive identification of the second plurality of actions of the user comprising sharing at least a portion of content from the digital resource in a social networking site. The server may identify the plurality of keywords from the content based on one or more of the following: text, phrases and meta-data. The server may identify the plurality of keywords from analyzing text or phrases in media files, such as video and/or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alling to obtain above limitation based on the teachings of Stern for the purpose of determining a relevance score of a digital resource based on user's interactions with digital resources. 
Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer panel 410. Selecting the attribute category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
 

Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer panel 410. Selecting the attribute category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
 
Regarding claim 17, the combination of Alling, Stern and Cohen discloses identifying, by the at least one server, from a plurality of requests to access information resources, the cookie to correlate the client device with the information resources accessed via the plurality of requests.
	Stern [0096] A user tracker 215 may include an application, program, library, process, service, script, task or any type and form of executable instructions for tracking and managing information regarding users of the linking system and/or users interacting with encoded and decoded URLs. The user tracker may include an interface, such as a web page, to have users register as users of the linking system. The user tracker may collect via registration authentication information of the user, such as a user identifier and a password. The user tracker may identify and collect information from any type and form of cookie 255. The user tracker may receive the cookie via a request to shorten a URL. The cookie may be any third-party cookie.  The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Adams.     
Regarding claim 12, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose identifying, by the at least one server, from the cookie of the online activity benchmarking system assigned to the client device, the one or more attributes corresponding to the request.  However, Adams discloses:
Adams col 5, lines 35-45 For example, a user may, over the course of a few weeks or months, request information or perform searches relating to John F. Kennedy (JFK). The client, through a software program, for example, may track these requests and searches. If enough (a predetermined number) JFK requests and searches were made, the client would automatically place that knowledge in an attribute (either new or existing). This attribute would be sent in a cookie when any type of server request was made (or when allowed by the user). Thus, if the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation for the purpose of sending an attribute in a cookie.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Agarwal 
Regarding claim 14, the combination of Alling, Stern and Cohen discloses providing, by the at least one server, for presentation, the output indicating statistics corresponding to the plurality of requests based on the number of requests to access the information resource via the referral source
Cohen [0073] Referring to FIG. 4C, a segment is displayed 450 for customers with a place of residence of Haifa. A user has selected 451 the attribute 416 of city in the customer panel 410. Selecting the attribute category of Haifa displays the statistics about the music and game consumption of the customers living in Haifa:
However, the combination of Alling, Stern and Cohen does not disclose determining, by the at least one server, from a plurality of requests to access information resources, a number of requests to access the information resource via the encoded link of the online activity benchmarking system corresponding to a referral source.  Consider the following:
Agarwal [0052] A simplified service level agreement of this type requires that the customer have an idea of the amount of load that its application is going to face, rather than a detailed knowledge of the technical details of what hardware is used, how many servers are refers to benchmarking data of the type described directly below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Agarwal for the purpose of transferring functional specifications of the customer's requirements into a specific set of resources that can meet the customer's demands in the service level agreement  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Dassa.
Regarding claim 15, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose ranking, by the at least one server, the encoded link based on a number of requests to access the information resource via the encoded link and the vertical to which the requests are assigned.
However, Dassa discloses:
	Dassa claim 1. A method for ranking content, the method comprising: receiving a request to rank content, wherein the request includes a link to access a plurality of content snippets to be ranked; receiving real-time information from a plurality of sources; determining, using a hardware processor, real-time trend information based on the received real-time information; detecting similarities between each of the plurality of content snippets and the determined real-time trend information; calculating a similarity score for each of the plurality of content snippets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Dassa for the purpose ranking content including the link to the content.   

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Mason. 
Regarding claim 18, the combination of Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose generating, by the at least one server, a second encoded link linked to the information resource for presentation on a plurality of second information resources corresponding to a second vertical different from the vertical corresponding to the encoded link.  However, Mason discloses:
	Mason [0134] In some embodiments, a search engine or system is supported by the linking system 120 in real time or substantially in real time. The search system may change or update the relevancy of content for a user as that user and/or other users click on or navigate links (e.g., encoded links) on a page. The relevancy of a content may be determined in relation to keywords or search terms, user activity and/or activity from various websites. The search system may communicate with or rely on the linking system 120 to process the clickstreams in real time or substantially real time. In some embodiments, the linking system includes a clickstream processing module, which may be referred to as a relevance system 405 or omniflector. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Mason for the purpose of enabling the search system to change or update the relevancy of content for a user. 
Regarding claim 19, the combination of Alling, Stern Cohen and Mason discloses maintaining, by the at least one server, the encoded link linked to the information resource for presentation on the plurality of information sources corresponding to the vertical, the encoded link configured to cause the client device to be redirected to the information resource.
Mason [0005] In some embodiments, the server may receive identification of the first plurality of actions of the user comprising clicks by the user on an encoded link associated with the digital resource.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alling, Stern and Cohen and further in view of Wainner.   
Regarding claim 20, the combination of  Alling, Stern and Cohen discloses the elements of the claimed invention as noted but does not disclose storing, by the at least one server, for the request to access the information, the one or more attributes corresponding to the request including at least one of: a type of the client device, a geographic location of the client device, a time of day at which the request is performed, or a source Uniform Resource Locator (URL) on which the request is performed.  However, Wainner discloses:
request contains a location attribute indicating a location of the client device. Based on the location attribute, the CDN selector selects a content source, and redirects the client device to the selected content source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alling, Stern and Cohen to obtain above limitation based on the teachings of Wainner for the purpose of authenticating the client device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
4/26/2021